390 So. 2d 142 (1980)
Mary FISHER, Appellant,
v.
Louis FISHER and Sybil Fisher, His Wife, Appellees.
No. 79-1090.
District Court of Appeal of Florida, Third District.
November 12, 1980.
*143 Joseph Navarra, Tampa, for appellant.
Walters, Costanzo, Miller, Russell & Dittmar and Edgar Miller, Miami, for appellees.
Before HENDRY, SCHWARTZ and NESBITT, JJ.
PER CURIAM.
We review an order by which the paternal grandparents were granted weekly visitation of the widowed appellant's three young children.
By reference to the provisions of Section 68.08, Florida Statutes (Supp. 1978), we find that the trial court acted within its authority in granting visitation privileges to appellees herein.[1]
The same Order seeks to facilitate its visitation provision by forbidding appellant to remove her children from Broward County, where she and they now reside. This was error. § 61.13(2)(b), Fla. Stat. (Supp. 1978).[2]
The Order, insofar as it permits visitation by the grandparents, is affirmed; paragraph four of that order, only insofar as it restricts appellant's ability to remove her children and herself from the state or jurisdiction of the circuit court, is reversed.
Affirmed in part, reversed in part.
NOTES
[1]  Ch. 78-5, § 2, Laws of Fla., which became § 68.08, Fla. Stat. (Supp. 1978), became law upon approval by the Governor on April 25, 1978. See Art. III, § 8(a), Fla. Const. The circuit court's Final Order on Visitation was signed on October 12, 1978.
[2]  Ch. 78-5, § 1, Laws of Fla.; see note 1, supra.